Title: To James Madison from John Cartwright, 29 February 1824
From: Cartwright, John
To: Madison, James


        
          London 29th. February 1824
          Approved guardian and Asserter of Human Freedom!
        
        The Writer, who never for one moment bore a hostile sentiment towards the United States of America, which states, in their triumph over the arms of England, accomplished the wish expressed in his first political essay, published in the year 1774, entitled “American Independence the Interest and Glory of Great Britain,” now requests your acceptance of a late production of his pen, “England’s Constitution Produced and Illustrated,” as well as an “Abridgemant” thereof with an Appendix.
        Believing you will find that, although our two countries, as states, are now practically disjoined, yet that they still continue under one and the same theoretic constitution; and that this political unity in principle is in a high degree auspicious to the welfare of mankind, the Writer greets you as a political Friend and Brother.
        
          John Cartwright
        
      